DESCRIPTION PART II AND III TEXT Offering Statement UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1-A TIER I OFFERING OFFERING STATEMENT UNDER THE SECURITIES ACT OF 1933 CURRENT REPORT TRIDENTINE CORPORATION (Exact name of registrant as specified in its charter) Date: November 01, 2016 North Carolina 45-5497904 (State or Other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) James Nesfield Chief Executive Officer 32 Goshen Road, Engelhard NC 27824 Telephone: 252-925-4184 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Please send copies of all correspondence to: James Nesfield Chief Executive Officer 32 Goshen RoadEngelhard NC 27824 Engelhard NC 27824 Telephone: 252-925-4184 jnesfield@gmail.com (Name, address, including zip code, and telephone number, including area code, of agent for service) THIS OFFERING STATEMENT SHALL ONLY BE QUALIFIED UPON ORDER OF THE COMMISSION, UNLESS A SUBSEQUENT AMENDMENT IS FILED INDICATING THE INTENTION TO BECOME QUALIFIED BY OPERATION OF THE TERMS OF REGULATION A. PART I - NOTIFICATION Part I should be read in conjunction with the attached XML Document for Items 1-6 PART I - END PRELIMINARY OFFERING CIRCULAR DATED NOVEMBER 01, 2016 An offering statement pursuant to Regulation A relating to these securities has been filed with the U.S. Securities and Exchange Commission, which we refer to as the Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Final Offering Circular or the offering statement in which such Final Offering Circular was filed may be obtained. TRIDENTINE CORPORATION Prior to this Offering, no public market has existed for the common stock of TRIDENTINE CORPORATION Upon completion of this Offering, we will attempt to have the shares quoted on the OTCQB operated byOTC Markets Group, Inc. There is no assurance that the Shares will ever be quoted on the OTCQB. To be quoted on the OTCQB, a market maker must apply to make a market in our common stock. As of the date of this offering circular, we have not made any arrangement with any market makers to quote our shares. In this exempt offering we, TRIDENTINE CORPORATION are offering 20,000,000 shares of our common stock.The offering is being made on a self-underwritten, best efforts basis notwithstanding the resale shares may be sold to or through underwriters or dealers, directly to purchasers or through agents designated from time to time. For additional information regarding the methods of sale, you should refer to the section entitled Plan of Distribution in this offering. The minimum number of shares required to be purchased by each investor is 500 or $500 in value. The shares offered by the Company will be sold on our behalf by our Chief Executive Officer.They are deemed to be an underwriter of this offering. They will not receive any commissions or proceeds for selling the shares on our behalf. There is uncertainty that we will be able to sell any of the 20,000,000 shares being offered herein by the Company. All of the shares being registered for sale by the Company will be sold at a fixed price of $1.00 per share for the duration of the Offering. Assuming all of the 20,000,000 shares being offered by the Company are sold, the Company will receive 20,000,000 in gross proceeds. Assuming 15,000,000 shares (75%) being offered by the Company are sold, the Company will receive $15,000,000 in net proceeds. Assuming 10,000,000 shares (50%) being offered by the Company are sold, the Company will receive $10,000,000 in net proceeds. Assuming 5,000,000 shares (25%) being offered by the Company are sold, the Company will receive $5,000,000 in net proceeds. The minimum amount of $5,000 is required to raised from the shares being offered by the Company before any funds are received or will be available to us. There is no guarantee that we will sell any of the securities being offered in this offering. Additionally, there is no guarantee that this Offering will successfully raise enough funds to institute our companys business plan. Additionally, there is no guarantee that a public market will ever develop and you may be unable to sell your shares. This primary offering will terminate upon the earliest of (i) such time as all of the common stock has been sold pursuant to the Offering Statement or (ii) 365 days from the qualified date of this offering circular, unless extended by our directors for an additional 90 days. We may however, at any time and for any reason terminate the offering. SHARES OFFERED PRICE TO SELLING AGENT PROCEEDS TO BY COMPANY PUBLIC COMMISSIONS THE COMPANY Per Share $ Not applicable $ Minimum Purchase $ Not applicable $ Total (20,000,000 shares) $ Not applicable $ Currently, our Board Member owns approximately 100% of the voting power of our outstanding capital stock. After the offering, assuming all of the shares being offered on behalf of the company are sold, Our Board Member, Ms. Frederica Galloway will hold or have the ability to control approximately 71% of the voting power of our outstanding capital stock. If all the shares are not sold in the companys offering, there is the possibility that the amount raised may be minimal and might not even cover the costs of the offering, which the Company estimates at $5,000. The proceeds from the sale of the securities will be placed directly into the Companys account; any investor who purchases shares will have no assurance that any monies, beside their own, will be subscribed to the offering circular. All proceeds from the sale of the securities are non-refundable, except as may be required by applicable laws. All expenses incurred in this offering are being paid for by our President, CEO and Directors. There has been no public trading market for the common stock of TRIDENTINE CORPORATION The Company qualifies as an emerging growth company as defined in the Jumpstart Our Business Startups Act, which became law in April 2012 and will be subject to reduced public company reporting requirements. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE OFFERING CIRCULAR. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. AN OFFERING STATEMENT PURSUANT TO REGULATION A RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE COMMISSION. INFORMATION CONTAINED IN THIS PRELIMINARY OFFERING CIRCULAR IS SUBJECT TO COMPLETION OR AMENDMENT. THESE SECURITIES MAY NOT BE SOLD NOR MAY OFFERS TO BUY BE ACCEPTED BEFORE THE OFFERING STATEMENT FILED WITH THE COMMISSION IS QUALIFIED. THIS PRELIMINARY OFFERING CIRCULAR SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR MAY THERE BE ANY SALES OF THESE SECURITIES IN ANY STATE IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL BEFORE REGISTRATION OR QUALIFICATION UNDER THE LAWS OF SUCH STATE. THE COMPANY MAY ELECT TO SATISFY ITS OBLIGATION TO DELIVER A FINAL OFFERING CIRCULAR BY SENDING YOU A NOTICE WITHIN TWO BUSINESS DAYS AFTER THE COMPLETION OF A SALE TO YOU THAT CONTAINS THE URL WHERE THE FINAL OFFERING CIRCULAR OR THE OFFERING STATEMENT IN WHICH SUCH FINAL OFFERING CIRCULAR WAS FILED MAY BE OBTAINED. GENERALLY, NO SALE MAY BE MADE TO YOU IN THIS OFFERING IF THE AGGREGATE PURCHASE PRICE YOU PAY IS MORE THAN 10% OF THE GREATER OF YOUR ANNUAL INCOME OR NET WORTH. DIFFERENT RULES APPLY TO ACCREDITED INVESTORS AND NON-NATURAL PERSONS. BEFORE MAKING ANY REPRESENTATION THAT YOUR INVEST-MENT DOES NOT EXCEED APPLICABLE THRESHOLDS, WE ENCOURAGE YOU TO REVIEW RULE 251(D)(2)(I)(C) OF REGULATION A. FOR GENERAL INFORMATION ON INVESTING, WE ENCOURAGE YOU TO REFER TO WWW.INVESTOR.GOV. THESE SECURITIES ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD THE COMPLETE LOSS OF YOUR INVESTMENT. PLEASE REFER TO RISK FACTORS BEGINNING ON . THE COMMISSION DOES NOT PASS UPON THE MERITS OF OR GIVE ITS APPROVAL TO ANY SECURITIES OFFERED OR THE TERMS OF THE OFFERING, NOR DOES IT PASS UPON THE ACCURACY OR COMPLETENESS OF ANY OFFERING CIRCULAR OR OTHER SOLICITATION MATERIALS. THESE SECURITIES ARE OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION WITH THE COMMISSION; HOWEVER, THE COMMISSION HAS NOT MADE AN INDEPENDENT DETERMINATION THAT THE SECURITIES OFFERED ARE EXEMPT FROM REGISTRATION. You should rely only on the information contained in this offering circular and the information we have referred you to. We have not authorized any person to provide you with any information about this Offering, the Company, or the shares of our Common Stock offered hereby that is different from the information included in this offering circular. If anyone provides you with different information, you should not rely on it. The date of this offering circular is November 1, 2016 The following table of contents has been designed to help you find important information contained in this offering circular. We encourage you to read the entire offering circular. TABLE OF CONTENTS PART - II OFFERING CIRCULAR PAGE OFFERING CIRCULAR SUMMARY 1 SUMMARY OF FINANCIAL INFORMATION 5 MANAGEMENTS DISCUSSION AND ANALYSIS 8 RISK FACTORS 11 INDUSTRY OVERVIEW 19 FORWARD-LOOKING STATEMENTS 19 DESCRIPTION OF BUSINESS 20 USE OF PROCEEDS 22 DETERMINATION OF OFFERING PRICE 22 DILUTION 23 SELLING SHAREHOLDERS 24 PLAN OF DISTRIBUTION 25 DESCRIPTION OF SECURITIES 27 INTERESTS OF NAMED EXPERTS AND COUNSEL 28 REPORTS TO SECURITIES HOLDERS 28 DESCRIPTION OF FACILITIES 28 LEGAL PROCEEDINGS 28 PATENTS AND TRADEMARKS 28 DIRECTORS AND EXECUTIVE OFFICERS 29 EXECUTIVE COMPENSATION 32 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 34 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 POLICIES WITH RESPECT TO CERTAIN ACTIVITIES 35 FINANCIAL STATEMENTS 36 PART - III INDEMNIFICATION OF OFFICERS AND DIRECTORS 45 RECENT SALES OF UNREGISTERED SECURITIES 45 EXHIBITS TO OFFERING STATEMENT 45 SIGNATURES 46 You should rely only on the information contained in this offering circular or contained in any free writing offering circular filed with the Securities and Exchange Commission. We have not authorized anyone to provide you with additional information or information different from that contained in this offering circular filed with the Securities and Exchange Commission. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. We are offering to sell, and seeking offers to buy, our common stock only in jurisdictions where offers and sales are permitted. The information contained in this offering circular is accurate only as of the date of this offering circular, regardless of the time of delivery of this offering circular or any sale of shares of our common stock. Our business, financial condition, results of operations and prospects may have changed since that date. i PART - II OFFERING CIRCULAR SUMMARY In this offering circular, TRIDENTINE CORPORATION, the Company, we, us, and our, refer to TRIDENTINE CORPORATION, unless the context otherwise requires. Unless otherwise indicated, the term fiscal year refers to our fiscal year ending December 31. Unless otherwise indicated, the term common stock refers to shares of the Companys common stock. This offering circular, and any supplement to this offering circular include forward-looking statements. To the extent that the information presented in this offering circular discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as intends, anticipates, believes, estimates, projects, forecasts, expects, plans and proposes. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the Risk Factors section and the Managements Discussion and Analysis of Financial Position and Results of Operations section in this offering circular. This summary only highlights selected information contained in greater detail elsewhere in this offering circular. This summary may not contain all of the information that you should consider before investing in our common stock. You should carefully read the entire offering circular, including Risk Factors beginning on Page 6, and the financial statements, before making an investment decision. Generally, no sale may be made to you in this offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth. Different rules apply to accredited investors and non-natural persons. Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general information on investing, we encourage you to refer to www.investor.gov. The Company TRIDENTINE CORPORATION, a North Carolina corporation (the Company) was incorporated under the laws of the State of North Carolina on January 1, 2012. The Company is a developmental stage company that intends to produce bottled water using aseptic packaging for direct delivery to consumers and retail stores. The key elements are; (a) a suitable supply of water, (b) a suitable facility to distill water and package it, (c) a delivery and logistical arrangement. The production and delivery of the water will required trained staff located at 15 locations across the United States. Drinking Water in recylable containers The Company will focus its initial efforts in North Carolina, with a focus on the on-demand delivery. North Carolina provides many advantages to the Company, namely: There is an existing access to well and municipal water. Our target customer and marketing strategy are focused to the Outerbanks of North Carolina . The Management has conducted informal reviews of the Outerbanks of North Carolina. No firm commitments are being sought by the Company until the qualification of this offering. 1 The Company, will identify suitable sources of water, design and construct suitable facilities to distill and package, configure a delivery structure for retail and on-demand direct to consumer, establish procedures to comply with Federal and State standards for bottled water. The Company will follow state and local laws and make sure we and our suppliers, contractors and vendors are in accordance with them. TRIDENTINE CORPORATION will contact relevant state and local authorities prior the commencement of the building of each facility to be sure that the contractors licenses are in full compliance. Because our President, Chief Executive Officer, and Directors may be unwilling or unable to provide any additional capital to us, we believe that if we do not raise additional capital within 12 months of the qualified date of this Offering Statement, we may be required to suspend or cease the implementation of our business plan. Summary of Most Significant Risks Relating to this Offering: Our business is dependent upon the continued demand for bottled water and the availability of water supplies at competitive rates. If the demand for bottled water in our target markets slows significantly, then the larger more established bottled water producers may reduce their prices to clear inventory. Some of the smaller bottled water producer, on whom we rely for water supplies, may cease operations. Investors in this offering will not be able to evaluate revenue derived from sales. Offering proceeds will be used by us to advertise and administer the water products. Alternatively, the Company may decide to purchase suitable suppliers and bottles, at our own discretion, to provide for an economy of scale. There is no established public trading market for our securities. Our shares are not and have not been listed or quoted on any exchange or quotation system. In order for our shares to be quoted, a market maker must agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTCQB. In addition, it is possible that such application for quotation may not be approved and even if approved it is possible that a regular trading market will not develop or that if it did develop, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. Any investor who makes an investment in us may lose some or all of their investment. The above risks should be read in conjunction with our full list of risk factors contained herein. 2 Our Offering We have authorized capital stock consisting of 100,000,000 shares of common stock, $0.001 par value per share (Common Stock). We have 51,000,000 shares of Common Stock issued and outstanding as of the date of this filing.In this offering we have an additional 20,000,000 shares of common stock. We may endeavor to sell all 20,000,000 shares of common stock after this offering becomes qualified. Upon qualification of this Offering Statement, the Management will not sell their own shares. The price at which we, the company, offer these shares is at a fixed price of $1.00 per share for the duration of the offering. There is no arrangement to address the possible effect of the offering on the price of the stock. The Company will receive all proceeds from the sale of our common stock. We will notify investors by filing an information statement that will be available for public viewing on the SEC Edgar Database of any such extension of the offering. Securities being offered by the Company 20,000,000 shares of common stock, at a fixed price of $1.00 offered by us in a direct offering. Our offering will terminate upon the earliest of (i) such time as all of the common stock has been sold pursuant to the Offering Statement or (ii) 365 days from the qualified date of this offering circular unless extended by our Board of Directors for an additional 90 days. We may however, at any time and for any reason terminate the offering. Securities being offered by the Selling Stockholders None. Offering price per share The Company will sell the shares at a fixed price per share of $1.00 for the duration of this Offering. Number of shares of common stock outstanding before the offering of common stock 51,000,000common shares are currently issued and outstanding. Number of shares of common stock outstanding after the offering of common stock 71,000,000common shares will be issued and outstanding if we sell all of the shares we are offering herein; which represents the current 51,000,000 shares currently issued and outstanding plus the additional 20,000,000 common shares which are being proposed for sale pursuant to this Offering. The minimum number of shares to be sold in this offering Market for the common shares There is no public market for the common shares. The price per share is $1.00. We may not be able to meet the requirement for a public listing or quotation of our common stock. Furthermore, even if our common stock is quoted or granted listing, a market for the common shares may not develop. The offering price for the shares will remain at $1.00 per share for the duration of the offering. 3 Use of Proceeds We intend to use the gross proceeds to us for office rental, general office and administrative expenses, marketing of the water products through trade shows and other means, working capital, hiring staff, and performance of financial strategies. Termination of the Offering This offering will terminate upon the earlier to occur of (i) 365 days after this Offering Statement becomes qualified with the Securities and Exchange Commission, or (ii) the date on which all 20,000,000 shares registered hereunder have been sold. We may, at our discretion, extend the offering for an additional 90 days. At any time and for any reason we may also terminate the offering. Terms of the Offering Our Chief Executive Officer will sell the 20,000,000 shares of common stock on behalf of the Company, upon qualification of this Offering Statement, on a BEST EFFORTS basis. Subscriptions: All subscriptions once accepted by us are irrevocable. Offering Costs We estimate our total offering costs to be approximately $5,000. Risk Factors: See Risk Factors and the other information in this offering circular for a discussion of the factors you should consider before deciding to invest in shares of our common stock. None of our officers & directors, control person and/or affiliate(s) intend to purchase any Shares in this Offering. If all the Shares in this Offering are sold, Director Ms. Galloway will control approximately 71% of the voting power of our outstanding capital stock. You should rely only upon the information contained in this offering circular. We have not authorized anyone to provide you with information different from that which is contained in this offering circular. We are offering to sell common stock and seeking offers to common stock only in jurisdictions where offers and sales are permitted. 4 SUMMARY OF OUR FINANCIAL INFORMATION The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the Managements Discussion and Analysis of Financial Position and Results of Operations section and the accompanying financial statements and related notes included elsewhere in this offering circular. The tables and information below are derived from our financial statements. Our financials can be viewed in their entirety on page F1-F14. TRIDENTINE CORPORATION BALANCE SHEETS (UNAUDITED) As of November 1, ASSETS CURRENT ASSETS: Total Current Assets $ - TOTAL ASSETS $ - LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses $ 0 Total Current Liabilities $ 0 TOTAL LIABILITIES $ 0 Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock: $ Common Stock: 100,000,000 shares authorized, par value $.001 per share; 51,000,000 shares issued and outstanding as of January 1, 2012 $ Additional paid-in capital $ - Accumulated deficit $ 0 ) TOTAL STOCKHOLDERS' DEFICIT $ (0 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - 5 TRIDENTINE CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) For the period February 16, 2016 (inception) to November 1, 2016 Revenues $ - Operating Expenses $ 0 Operating Loss $ (0 ) Net Loss $ 0 ) Basic income(loss) per common share for continuing operations $ (0 ) Basic weighted average common shares outstanding 0 The Company is electing to not opt out of JOBS Act extended accounting transition period. This may make its financial statements more difficult to compare to other companies. Pursuant to the JOBS Act of 2012, as an emerging growth company the Company can elect to opt out of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. The Company has elected not to opt out of such extended transition period, which means that when a standard is issued or revised and it has different application dates for public or private companies, the Company, as an emerging growth company, can adopt the standard for the private company. This may make comparison of the Companys financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. Emerging Growth Company The recently enacted JOBS Act is intended to reduce the regulatory burden on emerging growth companies. The Company meets the definition of an emerging growth company and so long as it qualifies as an emerging growth company, it will, among other things: · be temporarily exempted from the internal control audit requirements Section 404(b) of the Sarbanes-Oxley Act; · be temporarily exempted from various existing and forthcoming executive compensation-related disclosures, for example: say-on-pay, pay-for-performance, and CEO pay ratio; · be temporarily exempted from any rules that might be adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or supplemental auditor discussion and analysis reporting; · be temporarily exempted from having to solicit advisory say-on-pay, say-on-frequency and say-on-golden-parachute shareholder votes on executive compensation under Section 14A of the Securities Exchange Act of 1934, as amended; · be permitted to comply with the SECs detailed executive compensation disclosure requirements on the same basis as a smaller reporting company; and, · be permitted to adopt any new or revised accounting standards using the same timeframe as private companies (if the standard applies to private companies). 6 Our company will continue to be an emerging growth company until the earliest of: · the last day of the fiscal year during which we have annual total gross revenues of $1 billion or more; · the last day of the fiscal year following the fifth anniversary of the first sale of our common equity securities in an offering registered under the Securities Act; · the date on which we issue more than $1 billion in non-convertible debt securities during a previous three-year period; or · the date on which we become a large accelerated filer, which generally is a company with a public float of at least $700 million (Exchange Act Rule 12b-2). 7 MANAGEMENTS DISCUSSION AND ANALYSIS Our cash balance is $0 as of November 1, 2016. Our cash balance is not sufficient to fund our limited levels of operations for any period of time. We have been utilizing and may utilize funds from our Director Frederica Galloway, who has informally agreed to advance funds to allow us to pay for offering costs, filing fees, and professional fees. Frederica Galloway however, has no formal commitment, arrangement or legal obligation to advance or loan funds to the company. In order to implement our plan of operations for the next twelve-month period, we require approximately $20,000,000 of funding from this offering. Being a development stage company, we have a very limited operating history. After a twelve-month period, we may need additional financing but currently do not have any arrangements for such financing. For the next twelve months we anticipate that building our first facilty we will spend $500,000 - $1,500,000 to carry out the construction. Although, we have several target locations in mind, these may no longer be available when we are prepared to construct a new facility therefore, we may need an additional 1-2 months to target another similar location. For all business purposes if we are short of funds we may request funds from our Directors, however, there is no guarantee she will loan us funds. The company has not contacted any institution about financing for our water products. We will only contact any such institution when we feel we have both located location. Generally, in this industry it is known to be a common fact that banks, credit unions, and other comparable institutions may not provide financing to a Company operating in the water industry without substantial assets and/or personal asset guarantees. Because of this we may face difficulty in acquiring financing for our target locations or funds necessary to provide the marketing and administration funds for our water products. We are therefore dependent upon our ability to attract private individuals that will participate in our water products. This may cause you to lose some or all of your investment if we do not have enough funds to pay cash for a construction of the facilty in full, and must resort to financing. Once we locate a suitable location, the water products will require funds of approximately $500,000-$1,500,000 to complete the construction. The amount of funds allocated for this may vary and will depend on the specific location cost., These are the costs in making a facilty ready for construction and include sewer, water and power provisioning. The following months after commencing construction, we may be unable to obtain further loan commitments from private secured lenders until we have a successful track record. We are uncertain how long it will take to sell and distribute our product due to governmental backlog, shortage of and/or cost increases as a result of acts of god. We cannot reliably predict the profit until we have completed a facility in a particular area. Although we have confidence in our ability to complete and execute the plan of building a facility. Should our financial position allow us to do so we hope to complete 15 facilities to establish our brand nationally in. Outside of the previously mentioned costs we do not anticipate any additional costs. Long term financing and commitments will be required to fully implement our business plan. The Company will always be dependent on outside funding for the full implementation of our business plan. Our expansion may include expanding our office facilities, hiring sales personnel and developing a customer base. If we do not receive adequate proceeds from this offering to carry out our forecasted operations to operate for the next 12 months our Diretor, Frederica Galloway, has informally agreed to provide us funds, however, she has no formal commitment, arrangement or legal obligation to provide funds to the company. If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash we need, or cease operations entirely. POLICY WITH RESPECT TO CERTAIN ACTIVITIES (a) We have issued 51,000,000 common stock to our Director Frederica Galloway. Our Board of Directors may change our policy regarding the issuance of common shares at any time and in their discretion and without a vote of security holders. 8 (b) We do not plan to borrow money from lenders to complete our plan but will do so if this offering is unsuccessful. Our business plan involves obtaining funding from this offering, for the completion of our facilities. Our Management may change our policy regarding borrowing money at any time and without a vote of security holders. (c) We have not and do not have any plans to make loans to other persons. Our Management may change our policy regarding plans to make loans to other persons or entities in their discretion at any time and without a vote of security holders. (d) We have not and do not have any plans to invest in the securities of other issuers for the purpose of exercising control. Our Management may change our policy regarding plans to make loans to other persons or entities in their discretion at any time and without a vote of security holders. (e) We have not and do not have any plans to underwrite securities of other issuers. Our Management may change our policy regarding plans to underwrite securities of other issuers in their discretion at any time and without a vote of security holders. (f) We have not and do not have any plans to engage in the purchase and sale (or turnover) of investments. Our Management may change our policy regarding plans to engage in the purchase and sale (or turnover) of investments at any time and without a vote of security holders. (g) We have not and do not have any plans to offer securities in exchange for facilities. Our Management may change our policy regarding plans to offer securities in exchange for property at any time and without a vote of security holders. (h) We have not and do not have any plans to repurchase or otherwise reacquire its shares or other securities. Our Management may change our policy regarding plans to repurchase or otherwise reacquire its shares or other securities at any time and without a vote of security holders. (i) We do intend to make annual or other reports to security holders in the future, although we have not concluded the nature, content and scope of such reports at this time and such reports may contain financial statements certified by independent public accountants. Our Management may change or eliminate our policy regarding plans to make annual reports available to security holders including the content at any time and without a vote of security holders. INVESTMENT POLICIES OF REGISTRANT (a) Investments in water related assets or interests in water related assets. 1. We plan to focus our water products only in the states which show a consumer driven demand for high quality drinking water, but in the future may expand our operations to acquire and lease water related assets in other states as new opportunities emerge. Our Management may change our existing policy regarding target states at any time and without a vote of security holders. We may invest some of our assets in the purchase of of water related assets. 2. We may invest in any type of water related assets including but not limited to packaging operations, water rights, or distribution networks. 3. To finance the construction of new facility for our water products, we plan on commencing an extensive marketing program. There will be no limitations on the number of facilities under construction at any time. We may be limited, however, by our ability to track the progress where these facilities are being constructed in different locations. This would require the hiring of additional experienced personal and increase the Companys overhead. Our Management may change our existing policy regarding our method of operating and financing water related assets at any time and without a vote of security holders. 4. We believe that our CEO has the necessary experience to carry out our business plan. 9 5. Our policy is to acquire assets primarily for income and not capital gain. Our Management may change our existing policy regarding our method of operating and financing water related assets at any time and without a vote of security holders. 6. We do not have a policy that restricts us to the amount or percentage of assets which will be invested in any specific facility. 7. We do not have any other material policy with respect to our proposed water related assets activities. (b) Investments in water related assets. We do not have any policy or plans at this time to invest in any water related assets. Our Management may change our existing plans regarding investments in water related assets at any time and without a vote of security holders. (c) Securities of or interests in persons primarily engaged in water related assets activities. We do not have any policy or plans at this time to invest in persons or entities engaged in water related assets activities, with the Specific exception of the water related assets Company formation and equity interests. Our Management may change our existing plans regarding investing in persons or entities engaged in water related assets activities at any time and without a vote of security holders (d) Investments in other securities. We do not have any policy or plans at this time to invest in any other types of water related assets securities. Our Management may change our existing plan regarding an investment in any other water related assets securities at any time and without a vote of security holders. DESCRIPTION OF WATER RELATED ASSETS. We do not own or lease any water related assets at this time. 10 RISK FACTORS Please consider the following risk factors and other information in this offering circular relating to our business before deciding to invest in our common stock. This offering and any investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and all of the information contained in this offering circular before deciding whether to purchase our common stock. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. We consider the following to be the material risks for an investor regarding this offering. Our company should be viewed as a high-risk investment and speculative in nature. An investment in our common stock may result in a complete loss of the invested amount. An investment in our common stock is highly speculative, and should only be made by persons who can afford to lose their entire investment in us. You should carefully consider the following risk factors and other information in this report before deciding to become a holder of our common stock. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. Risks Relating to Our Company and Our Industry We will require additional funds in the future to achieve our current business strategy and our inability to obtain funding will cause our business to fail. We will need to raise additional funds through private or public debt or equity sales in order to fund our future operations and fulfill contractual obligations in the future. These financings may not be available when needed. Even if these financings are available, it may be on terms that we deem unacceptable or are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our inability to obtain financing would have an adverse effect on our ability to implement our current business plan and develop our products, and as a result, could require us to diminish or suspend our operations and possibly cease our existence. Even if we are successful in raising capital in the future, we will likely need to raise additional capital to continue and/or expand our operations. If we do not raise the additional capital, the value of any investment in our Company may become worthless. In the event we do not raise additional capital from conventional sources, it is likely that we may need to scale back or curtail implementing our business plan. We may be unable to acquire the private loan commitments, necessary to construct the facilities that are critical to our proposed business. Our business plan involves the construction of a new water bottling facility. Even if we are successful in building the facility there is no assurance that sales of the bottled water will be successful. T Generally, in this industry it is known to be a common fact that banks, credit unions, and other comparable institutions may not provide financing to a Company operating in the drinking water industry except where significant assets can secure such loans. Because of this we may face difficulty in acquiring financing for facilities. 11 We operate in a highly competitive industry and potential competitors could duplicate our business model. We are involved in a highly competitive industry where we compete with numerous other companies who offer products and services similar to those we offer. There is no aspect of our business which is protected by patents, copyrights, trademarks, or trade names. As a result, potential competitors could duplicate our business model with little effort. Some of our potential competitors may have significantly greater resources than we have, which may make it difficult for us to compete. There can be no assurance that we will be able to successfully compete against these other entities. If we fail to attract and retain retail customers then we may not be able to accomplish our business plan. Our company is planning to engage in an aggressive marketing program to advertise our water products. There can be no guarantee that we will be successful in these efforts. If we only obtain a small number of investors or participants in our water products, our profits will suffer. Our success depends substantially on the continuing efforts of our Management, and our business may be severely disrupted if we lose their services. Our future success heavily depends upon the continued services of our officers and directors. We currently do not maintain life insurance no Director and Officer liability insurance for our officers and directors. If she or he is unable or unwilling to continue in their present positions, it could severely disrupt our business operations, and we may not be able to replace them easily or at all. We operate in a competitive environment, and if we are unable to compete with our competitors, our business, financial condition, results of operations, cash flows and prospects could be materially adversely affected. Drinking water is highly competitive industry, and we face competition from numerous companies that offer similar services to our own. If we are not able to compete effectively with our competitors, we may not be able to attract new business or retain any business we do acquire in the future. It is imperative that we make every attempt to remain at the forefront of our industry and offer high quality service to ensure that we remain viable going into the future. A competitive environment could materially adversely affect our business, financial condition, results of operations, cash flows and prospects. There can be no guarantee that we will be able to sell our product at a profit, and our investors may suffer losses. Because we are small and do not have much capital, our marketing campaign may not be enough to attract sufficient clients to operate profitably. If we do not make a profit, we will suspend or cease operations. Due to the fact we are small and do not have much capital, we must limit our marketing activities and may not be able to make our product known to potential customers. Because we will be limiting our marketing activities, we may not be able to attract enough customers to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. We expect our quarterly financial results to fluctuate. We expect our net sales and operating results to vary significantly from quarter to quarter due to a number of factors, including changes in: · Demand for our water related assets; · Changes in interest rates; · Seasonal buying habits for water in our target markets; · Our ability to obtain loans from lenders; · General economic conditions; · Advertising and other marketing costs; As a result of the variability of these and other factors, our operating results in future quarters may be below the expectations of public market analysts and investors. 12 Our current Director, Frederica Galloway, beneficially owns approximately or has the right to vote on 100% of our outstanding stock. As a result, she has a substantial voting power in all matters submitted to our stockholders for approval including: · Election of our board of directors; · Removal of any of our directors; · Amendment of our Certificate of Incorporation or bylaws; · Adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. As a result of his ownership and position, she is able to substantially influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. In addition, the future prospect of sales of significant amounts of shares held by her could affect the market price of our common stock if the marketplace does not orderly adjust to the increase in shares in the market and the value of your investment in our company may decrease. Frederica Galloways stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. Our future success is dependent, in part, on the performance and continued service of Frederica Galloway, our Director. Without her continued service, we may be forced to interrupt or eventually cease our operations. We are presently dependent to a great extent upon the experience, abilities and continued services of Frederica Galloway, our Director. We currently do not have an employment agreement with Frederica Galloway. The loss of her services would delay our business operations substantially. Frederica Galloway has other business commitments as of the date of this filing. These commitments may interfere with the operation of the Company until the Company is able to compensate Frederica Galloway in such a manner as to obtain her full time commitment to the Company. Our future success is dependent on our implementation of our business plan. We have many significant steps still to take. Our success will depend in large part in our success in achieving several important steps in the implementation of our business plan, including the following: acquisition of water related assets in the form of water rigbts, obtaining loan commitments, marketing our water related assets, construction of our facilities, sale of our product. If we are not successful, we will not be able to fully implement or expand our business plan. The recently enacted JOBS Act will allow the Company to postpone the date by which it must comply with certain laws and regulations intended to protect investors and to reduce the amount of information provided in reports filed with the SEC. The recently enacted JOBS Act is intended to reduce the regulatory burden on emerging growth companies. The Company meets the definition of an emerging growth company and so long as it qualifies as an emerging growth company, it will, among other things: -be exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that its independent registered public accounting firm provide an attestation report on the effectiveness of its internal control over financial reporting; -be exempt from the "say on pay provisions (requiring a non-binding shareholder vote to approve compensation of certain executive officers) and the "say on golden parachute provisions (requiring a non-binding shareholder vote to approve golden parachute arrangements for certain executive officers in connection with mergers and certain other business combinations) of The Dodd-Frank Wall Street Reform and Consumer Protection Act (the Dodd-Frank Act) and certain disclosure requirements of the Dodd-Frank Act relating to compensation of Chief Executive Officers; -be permitted to omit the detailed compensation discussion and analysis from proxy statements and reports filed under the Securities Exchange Act of 1934, as amended (the Exchange Act) and instead provide a reduced level of disclosure concerning executive compensation; and -be exempt from any rules that may be adopted by the Public Company Accounting Oversight Board (the PCAOB) requiring mandatory audit firm rotation or a supplement to the auditors report on the financial statements. 13 Although the Company is still evaluating the JOBS Act, it currently intends to take advantage of all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an emerging growth company. The Company has elected not to opt out of the extension of time to comply with new or revised financial accounting standards available under Section 102(b)(1) of the JOBS Act. Among other things, this means that the Company's independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of the Company's internal control over financial reporting so long as it qualifies as an emerging growth company, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an emerging growth company, the Company may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers, which would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate the Company. As a result, investor confidence in the Company and the market price of its common stock may be adversely affected. Notwithstanding the above, we are also currently a smaller reporting company, meaning that we are not an investment company, an asset-backed issuer, or a majority-owned subsidiary of a parent company that is not a smaller reporting company and have a public float of less than $75 million and annual revenues of less than $50 million during the most recently completed fiscal year. In the event that we are still considered a smaller reporting company, at such time are we cease being an emerging growth company, the disclosure we will be required to provide in our SEC filings will increase, but will still be less than it would be if we were not considered either an emerging growth company or a smaller reporting company. Specifically, similar to emerging growth companies, smaller reporting companies are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; and have certain other decreased disclosure obligations in their SEC filings, including, among other things, being required to provide only two years of audited financial statements in annual reports. Decreased disclosures in our SEC filings due to our status as an emerging growth company or smaller reporting company may make it harder for investors to analyze the Companys results of operations and financial prospects. We are an emerging growth company under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an emerging growth company, as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a non-binding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. We will remain an emerging growth company for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three-year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million. 14 Our Officers and Directors experience in and with the reporting and disclosure obligations of publicly-traded companies. Our CEO, has many years of experience in and with the reporting and disclosure obligations of publicly-traded companies. Such experience may assist in our ability to maintain effective internal controls over financial reporting and disclosure controls and procedures, and further in the Companys ability to provide accurate financial information to our stockholders. This experience does not guarantee the success of this offering and our ability to attract investors. Government Regulation The Company intends to operate as a Water Bottler. The Company will obtain any necessary permits and licenses as required to conduct its operations in its intended markets. The initial market, and for the foreseeable future is the State of North Carolina. Participation in a water related assets license. Risks Relating to the Companys Securities We may never have a public market for our common stock or may never trade on a recognized exchange. Therefore, you may be unable to liquidate your investment in our stock. There is no established public trading market for our securities. Our shares are not and have not been listed or quoted on any exchange or quotation system. In order for our shares to be quoted, a market maker must agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTCQB. In addition, it is possible that such application for quotation may not be approved and even if approved it is possible that a regular trading market will not develop or that if it did develop, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. 15 We may in the future issue additional shares of our common stock, which may have a dilutive effect on our stockholders. Our Certificate of Incorporation authorizes the issuance of 100,000,000 shares of common stock, of which 51,000,000 common shares, are issued and outstanding as of January 1, 2012. The future issuance of our common shares may result in substantial dilution in the percentage of our common shares held by our then existing stockholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. We do not currently intend to pay dividends on our common stock and consequently, your ability to achieve a return on your investment will depend on appreciation in the price of our common stock. We have never declared or paid any cash dividends on our common stock and do not currently intend to do so for the foreseeable future. We currently intend to invest our future earnings, if any, to fund our growth. Therefore, you are not likely to receive any dividends on your common stock for the foreseeable future and the success of an investment in shares of our common stock will depend upon any future appreciation in its value. There is no guarantee that shares of our common stock will appreciate in value or even maintain the price at which our stockholders have purchased their shares. We may be exposed to potential risks resulting from requirements under Section 404 of the Sarbanes-Oxley Act of 2002. As a reporting company we are required, pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, to include in our annual report our assessment of the effectiveness of our internal control over financial reporting. We do not have a sufficient number of employees to segregate responsibilities and may be unable to afford increasing our staff or engaging outside consultants or professionals to overcome our lack of employees. We do not currently have independent audit or compensation committees. As a result, our directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested director transactions, conflicts of interest and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations. 16 The costs to meet our reporting and other requirements if we later become a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to expand our business or even to meet routine business obligations. Should the Company later become a public entity, subject to the reporting requirements of the Exchange Act of 1934, we will continue to incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements. We estimate that these costs will range up to $100,000 per year for the next few years and will be higher if our business volume and activity increases. As a result, we may not have sufficient funds to grow our operations. Risks Relating to this Offering Investors cannot withdraw funds once invested and will not receive a refund. Investors do not have the right to withdraw invested funds. Subscription payments will be paid to TRIDENTINE CORPORATION and held in our corporate bank account if the Subscription Agreements are in good order and the Company accepts the investors investment. Therefore, once an investment is made, investors will not have the use or right to return of such funds. Our CEO has limited prior experience conducting a best effort offering, and our best effort offering does require a inimum amount to be raised ($,. As a result, we may not be able to raise enough funds to commence and sustain our business and our investors may lose their entire investment. The Management has limited experience conducting a best-efforts offering. Consequently, we may not be able to raise the funds needed to commence business operations. Also, the best efforts offering does not require a minimum amount to be raised. If we are not able to raise sufficient funds, we may not be able to fund our operations as planned, and our business will suffer and your investment may be materially adversely affected. Our inability to successfully conduct a best-efforts offering could be the basis of your losing your entire investment in us. We are selling the shares of this offering without an underwriter and may be unable to sell any shares. This offering is self-underwritten, that is, we are not going to engage the services of an underwriter to sell the shares; we intend to sell our shares through our Chief Executive Officer who will receive no commissions. There is no guarantee that he will be able to sell any of the shares. Unless he is successful in selling all of the shares of our Companys offering, we may have to seek alternative financing to implement our business plan. 17 Due to the lack of a trading market for our securities, you may have difficulty selling any shares you purchase in this offering. We are not registered on any market or public stock exchange. There is presently no demand for our common stock and no public market exists for the shares being offered in this offering circular. Although the Company plans to later become a public company, the Company would have to attract a market maker following the completion of the offering and apply to have the shares quoted on the OTCQB. The OTCQB is a regulated quotation service that display real-time quotes, last sale prices and volume information in over-the-counter securities. The OTCQB is not an issuer listing service, market or exchange. Although the OTCQB does not have any listing requirements per se, to be eligible for quotation on the OTCQB, issuers must remain current in their filings with the SEC or applicable regulatory authority. If we are not able to pay the expenses associated with our reporting obligations, we will not be able to apply for quotation on the OTCQB. Market makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCQB that become delinquent in their required filings will be removed following a 30 to 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between the Company and anyone acting on our behalf, with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in this offering. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. We will incur ongoing costs and expenses for SEC reporting and other compliance costs. Without revenue we may not be able to remain in compliance, making it difficult for investors to sell their shares, if at all. The estimated cost of this Offering Statement is $5,000. We will have to utilize funds from our Management, our CEO and Directors, who has verbally agreed to provide the company funds to complete the registration process. After the qualified date of this offering circular, we will be required to file annual and other current reports, or other information with the SEC as provided by the Securities Exchange Act. If we are unable to generate sufficient revenues to remain in compliance it may be difficult for you to resell any shares you may purchase, if at all. 18 INDUSTRY OVERVIEW This offering circular includes market and industry data that we have developed from publicly available information; various industry publications and other published industry sources and our internal data and estimates. Although we believe the publications and reports are reliable, we have not independently verified the data. Our internal data, estimates and forecasts are based upon information obtained from trade and business organizations and other contacts in the market in which we operate and our managements understanding of industry conditions. As of the date of the preparation of this offering circular, these and other independent government and trade publications cited herein are publicly available on the Internet without charge. Upon request, the Company will also provide copies of such sources cited herein. The Industry To fully understand the demand for water related assets in this industry, and why TRIDENTINE CORPORATION has such an opportunity to fill this demand, one must look to the Bottled Water market. Currently, many Companies are in the Bottled Water business in North Carolina, the Companys initial market. In there are many smaller companies that are now beginning to focus on providing operations for new drinking water. It is expected that more competition will arise, both as providers of bottled water. We have observed that many of these companies are large multi-nationals. FORWARD LOOKING STATEMENTS This offering circular contains forward-looking statements that involve risk and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend, and similar expressions to identify such forward-looking statements. Investors should be aware that all forward-looking statements contained within this filing are good faith estimates of management as of the date of this filing. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us as described in the Risk Factors section and elsewhere in this offering circular. 19 DESCRIPTION OF BUSINESS Corporate History TRIDENTINE CORPORATION, a North Carolina corporation (the Company) was incorporated under the laws of the State of North Carolina on Januray 1, 2012. Our Chief Executive Officer, was appointed upon incorporation. On January 1, 2012, the Company issued 51,000,000 shares of common stock , all with a par value of $.001, to our founders, Director Frederica Galloway. Business Information Introduction TRIDENTINE CORPORATION is a developmental stage company that plans to provide water related products within the United States. The company plans to provide a complete water product offering to the consumer. Additionally, the Company may also purchase established bottlers, distributors, and water rights. TRIDENTINE CORPORATION Inc. does not own a licensed construction company or contractor, and does not intend to, instead it will contract these services to experienced contractors within any specific geographic area. The role of the Company will be to simply manage the completed facility once completed. The water products TTHE COMPANY Tridentine is a North Carolina Corporation founded on January 1st, 2012. The Company's plan of operation for the next 12 months is obtain locally sources water and package it in Aseptic paper containers for direct sale to the consumer via an on-demand basis as well as organize a group of independent distributors via direct store delivery. When possible use distilled water rather than mineral or other forms of drinking water with the ultimate goal of desalination of sea water using wave technology and solar distillers. Operational Plan The key to our success is our ability to successfully market our water products, both in the US and overseas. TRIDENTINE CORPORATION plans to wait six months to a year to create favorable relationships with banks and other institutional lenders, to supplement the loans that the Company may dependent upon to build its facilities for the distillation and packaging of water for consumers. 20 As the Company completes the construction of its facilities and grows its sales, a steady cash flow should be established that will cover the Companys expenses and additionally generate profit. Any income revenue will initially be used to reinvest into the Company, to pay any employees as necessary, and to expand the future marketing efforts. Effect of Industry on Operations The two biggest factors affecting our industry are interest rates and the demand for high quality drinking water in the targeted areas, Interest rates affect both the affordability of the equipment, and the rates at which we can finance the failities. Employees As of January 1, 2012 we have one part-time employees, our CEO. Currently, our Officers and Directors have the flexibility to work on our business up to 20-25 hours per week, but are prepared to devote more time if necessary. We do not presently have pension, health, annuity, insurance, stock options, profit sharing, or similar benefit plans; however, we may adopt plans in the future. There are presently no personal benefits available to our officer and director. During the initial implementation of our business plan, we intend to hire independent consultants to assist in the development and execution of our business operations. Competition Bottled water is currently the second largest beverage category by volume in the United States, behind carbonated soft drinks (CSDs). However, the Beverage Marketing Corporation (BMC) predicts that bottled water will surpass CSDs to become the number one beverage in America by early 2017. According to BMC, in 2015 the total volume of bottled water consumed in the United States was 11.7 billion gallons, a 7.6% increase from 2014. That translates into an average of 36.3 gallons per person.
